DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon G. Jonsson (Reg. No. 67,597) on 08/08/2022.

 	The application has been amended as follows: 
 	11 (Currently amended). The computing system of claim [[2]]1, wherein the executed instructions cause the computing system to (i) receive, over the one or more networks, updated power cell data from the power cell sources periodically, and (ii) distribute the updated power cell data to the distributed ledger with the unique identifier for the given power cell.

Allowable Subject Matter
 	Claims 1, 3-5, 7-22 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the prior art fails to teach or suggest further inclusion of a computing system comprising: one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing system to: generate an approximate battery end of life (ABEL) report for the given power cell based on the determined ABEL for the given power cell; wherein the ABEL report comprises a trusted certificate of accuracy based on the power cell data and the ABEL being stored on the distributed ledger.
	Regarding claim 21, the prior art fails to teach or suggest further inclusion of wherein the executed instructions further cause the computing system to: based on the contextual information and at least one of the received power cell data or the determined ABEL, determine a set of optimization configurations for the given power cell.
	Regarding claim 22, the prior art fails to teach or suggest further inclusion of wherein the executed instructions further cause the computing system to: transmit, over the one or more networks, a set of recommendations to a computing device of a user of a battery-powered device being powered by the given power cell, the set of recommendations being provided to maximize the ABEL of the given power cell.
 	The dependent claims are allowable for the reasons as the independent claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        08/09/2022